Citation Nr: 1747339	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-33 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  The Veteran died in July 2010; the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin.  The Board previously considered and remanded these issues in December 2015.  


FINDINGS OF FACT

1. The weight of the evidence is against finding any in-service incurrence or herbicide exposure that could have led to the Veteran's death.

2. The Veteran did not receive disability compensation or have a pending claim for compensation but was receiving non-service-connected pension benefits on the date of death.


CONCLUSIONS OF LAW

1. The criteria for dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

2. The criteria for entitlement to non-service-connected burial benefits have been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1700-5, 1713 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA sent the appellant a notice letter in April 2011, prior to adjudication of her claim.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  There is no argument or assertion that there are missing records or other development needed to adjudicate these claims.  As such, the Board will proceed to the merits of the claims.

II. Cause of death

As noted above, the Veteran passed away in July 2010.  Appellant contends that his death is related to his service, specifically to exposure to herbicide agents.

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A spouse may also demonstrate that the disability that caused the Veteran's death should have been service-connected.  See 38 C.F.R. § 3.312.  To establish service-connection, an appellant must show "(1) the existence of a present disability;
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010); see 38 C.F.R. § 3.303(a).

Certain diseases, including coronary artery disease, will be presumed service-connected if a veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After a review of the record, the Board finds that the criteria for service connection for cause of death have not been met.  See 38 C.F.R. §§ 3.303, 3.312.

The appellant was married to the Veteran at the time of his death.  The August 2010 death certificate lists the immediate cause of the Veteran's death as acute myocardial infarction due to brain cancer.  At the time of his death, the Veteran was not service-connected for any disability.  There is no evidence or contention of brain cancer at the time of service.  Private treatment records show that the Veteran developed glioblastoma in the years prior to his death.  Medical evidence also does not suggest that he had coronary artery disease or ischemic heart disease, which would be a qualifying disease under 38 C.F.R. § 3.309(e).  In this regard, an August 2007 VA treatment record specifically shows no CAD (coronary artery disease).     

The weight of the evidence is also against finding the Veteran was exposed to herbicide agents in service.  As discussed above, exposure to herbicide agents is presumed for service in Vietnam during the presumptive period.  38 C.F.R. § 3.307.  However, the Veteran's military records weigh against finding that he has such foreign service as they fail to demonstrate he was stationed in the country of Vietnam or stepped on the landmass.  Instead, appellant contends that he was exposed while aboard a ship in the waters surrounding Vietnam.  The Veteran's military personnel records show he served in the Navy aboard the USS Taussig from October 1962 to April 1966 and then aboard the USS Piedmont from April to May 1966.  Research conducted by the Defense Personnel Records Information Retrieval System explains that the USS Taussig was deployed to the Western Pacific in October 1964, supported an aircraft carrier in 1965 and conducted her first tour off the coast of Vietnam.  As part of this tour, the USS Taussig took a patrol on Yankee Station in the Tonkin Gulf in March 1965 during which the ship conducted surveillance operations off the coast of Vietnam.  During the time the Veteran was aboard the USS Piedmont, it was stationed in San Diego, California.

Service on a deep-water naval vessel in the waters offshore Vietnam does not constitute exposure to herbicide agents, but service on the inland waterways of Vietnam is presumed to expose a veteran to herbicides.  See Gray v. McDonald, 
27 Vet. App. 313 (2015); see also Haas v. Peake, 525 F.3d 1168, 1193-97 (2008).  In response to the Court's decision in Gray, VA issued new guidance on the distinction between the inland waterways (brown water) and deep, offshore waters (blue water).  Among the guidance is a list of which costal bodies of water are considered inland or brown water.  The Gulf of Tonkin, where the USS Taussig operated, is not on that list.  VBA Adjudication Manual, M21-1, IV.ii.1.H.2.

VA also maintains a directory of ships known to be associated with service in Vietnam and exposure to herbicides.  The list includes ships that operated primarily or exclusively on Vietnam's inland waterways, that operated temporarily on Vietnam's inland waterways or docked to the shore, and that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly.  The USS Taussig is on that list.  However, the USS Taussig is only known to have operated in the inland waterways of Vietnam from June 15-26 1966, after the Veteran separation from the Navy.  Despite appellant's contentions, the Board finds that the greater weight of the evidence demonstrates that the Veteran did not serve on the landmass of Vietnam and was not exposed to herbicide agents while aboard the Navy vessels traveling on inland waterways.  

The preponderance of the evidence is against finding any in-service incurrence or herbicide exposure that could have led to the Veteran's brain cancer, acute myocardial infarction, and death.  Service connection for the Veteran's death is not warranted.  See 38 C.F.R. §§ 3.303, 3.312.
  
III. Burial Benefits

VA will pay a burial allowance for a veteran who died of a service-connected disability or disabilities.  See 38 C.F.R. § 3.1704(b).  As discussed above, the cause of the Veteran's death was not service-connected.  As such, burial benefits based on service-connected death are not applicable and the analysis is limited to burial benefits for non-service-connected death. 

VA will provide the maximum burial allowance specified in 38 U.S.C. § 2302 for burial and funeral expenses of a veteran whose death was not service-connected, if the following requirements are met: (1) the veteran was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim meeting additional requirements.  38 C.F.R. § 3.1705(a), (b).

Burial benefits are also payable if a veteran dies from non-service-connected causes while hospitalized by VA.  38 U.S.C. § 2303(a); 38 C.F.R. § 3.1706(a),(b).    

In addition to the non-service-connected burial allowance, VA may reimburse for transportation expenses related to burial in a national cemetery if eligibility under section (b), cited above, is met.  See 38 C.F.R. § 3.1705(e).   

Based on the record, the Board finds that the criteria for an award of burial benefits based on non-service-connected death have been met.  See 38 U.S.C. § 2302; 38 C.F.R. § 3.1705. 

The Veteran was not receiving VA compensation benefits.  There is no indication in the record that he was receiving service-connected compensation or had a pending claim for service-connected compensation.  He was denied service-connected compensation in March 2009 and did not appeal within a year of that decision.  

The record does, however, show that the Veteran was in receipt of non-service-connected pension.  The March 2009 rating decision shows that he was awarded non-service-connected pension and special monthly pension based on the need for aid and attendance effective August 22, 2008.  As the Veteran was receiving VA pension, appellant may be awarded the maximum allowance specified in 38 U.S.C. § 2302 for burial and funeral expenses, unless the expenses incurred were less than that amount.  See 38 C.F.R. § 3.1705(a), (b).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for cause of the Veteran's death is denied.

Burial benefits for non-service-connected death are granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


